EXHIBIT (CONFORMED) THE EMPIRE DISTRICT ELECTRIC COMPANY (Grantor) TO THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (Grantee) AND UMB BANK & TRUST, N.A. Trustees Thirty-Fourth Supplemental Indenture Dated as of March27, 2009 (Supplemental to Indenture dated as of September 1, 1944) $75,000,000 First Mortgage Bonds, 7.00% Series due 2024 The Empire District Electric Company, 602 S. Joplin Avenue, Joplin, Missouri Legal Description: Pages 7-8 TABLE OF CONTENTS1 PAGE PARTIES 1 RECITALS 1 FORM OF BOND 2 FORM OF PRINCIPAL TRUSTEE’S CERTIFICATE OF AUTHENTICATION 7 GRANTING CLAUSES 7 PROPERTY NOW OWNED OR HEREAFTER ACQUIRED 8 SUBJECT TO PERMITTED ENCUMBRANCES, LIENS ON AFTER-ACQUIRED PROPERTY AND CERTAIN VENDOR’S LIENS 8 HABENDUM 8 GRANT IN TRUST 8 DEFEASANCE 8 GENERAL COVENANT 8 ARTICLE I CREATION
